Name: Council Regulation (EC) No 3192/94 of 19 December 1994 amending the arrangements applying to imports into the Community of certain agricultural products originating in Cyprus
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe;  trade;  plant product;  foodstuff
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/9 COUNCIL REGULATION (EC) No 3192/94 of 19 December 1994 amending the arrangements applying to imports into the Community of certain agricultural products originating in Cyprus THE COUNCIL OF THE EUROPEAN UNION, of total Community imports of this product ; whereas, to maintain traditional trade flows and reduce the trade deficit Cyprus has with the Community a zero-duty Community tariff quota should be opened for prepared grapes originating in that country ; whereas for administe ­ ring this quota the provisions laid down by Community legislation for the other tariff quotas should be applied, HAS ADOPTED THIS REGULATION : Article 1 The tariff quota for fresh table grapes falling within CN codes 0806 10 15 and 0806 10 19 of the Common Customs Tariff laid down in Article 18 (2) of the Protocol laying down the conditions and procedures for the imple ­ mentation of the second stage of the Agreement establi ­ shing an Association between the European Economic Community and the Republic of Cyprus shall apply from 8 June to 9 August 1994. Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (hereinafter referred to as Cyprus) ('), as supplemented by the Protocol laying down the condi ­ tions and procedures for the implementation of the second stage of the Agreement establishing an Associa ­ tion between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (2), provides for the opening of, and annual increases in, Community tariff quotas for certain agricul ­ tural products ; Whereas some of the concessions granted to Cyprus should be increased ; whereas imports from Cyprus only partly 'cover the tariff quota laid down for fresh table grapes because the product has not ripened by the date fixed in the Protocol ; whereas Article 1 of Council Regu ­ lation (EC) No 298/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus (1994) (3) lays down that the products in question can be imported into the Community free of customs duties between 8 June and 4 August 1994 ; whereas the timetable should be adjusted to allow Cyprus to benefit fully from this concession ; Whereas for several years now the annual increase in the tariff quota for concentrated grape juice and musts laid down in the Protocol has not been sufficient to cover the actual imports into the Community of these products ; whereas Article 1 of Regulation (EC) No 298/94 lays down that the products in question may be imported into the Community free of customs duties up to a quota limit of 4 050 tonnes ; whereas this quota should therefore be increased by 450 tonnes ; Whereas imports of prepared grapes originating in Cyprus do not benefit from preferential treatment pursuant to the Protocol concluded with that country ; whereas imports of grapes originating in Cyprus account for more than 70 % Article 2 The tariff quota for grape juice and musts falling within CN codes 2009 60 51 , 2009 60 71 , ex 2009 60 90 and ex 2204 30 91 of the Comon Customs Tariff laid down in Article 19 (5) of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus is hereby increased by 450 tonnes . Article 3 1 . A total annual Community tariff quota of 2 500 tonnes is hereby opened in respect of prepared grapes originating in Cyprus and falling within CN codes 2008 99 43 and 2008 99 53. 2. The annual quantity referred to in the preceding paragraph shall be adjusted proportionally for 1994. 3 . Articles 2, 3 and 4 of Regulation (EC) No 298/94 shall apply. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 133, 21 . 5. 1973, p. 2. 0 OJ No L 393, 31 . 12. 1987, p. 2. (3) OJ No L 40, 11 . 2. 1994, p. 10. No L 337/10 Official Journal of the European Communities 24. 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL